Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-19, 21-25, and 27-30 are allowed.
Claims 4, 20, 26, and 31 were previously indicated as containing allowable subject matter. These claims have now been incorporated into independent claims 1, 17, 23, and 28.
There is no motivation within the prior art to modify the solution of Witoxicity to contain citrus-based antimicrobial stabilizers and colloidal silver, or to contain at least one anti-inflammatory agent, at least one non-foaming agent, at least one cell growth promoting agent, at least one fast acting antimicrobial agent, and at least one different ingredient selected from the group consisting of immune system enhancing agents, adsorption facilitating agents, humectants and emollients, free radical scavenging agents, and healing promoting agents. Well known antimicrobials, such as chlorhexidine, irritate the skin when used for an extended period of time which is contrary to Applicant’s invention which utilizes the repeated application of the claimed antimicrobial to support the barrier function of the skin. Cleansers intended to be used repeated over a long time period, such as hand soap, are intended to be rinsed off, which is contrary to Applicant’s claimed invention which does not require rinsing. Additionally, Applicant’s arguments dated 07/26/2021 provide persuasive arguments that the solution of Harod, cited in the previous office action, has unexpected results .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781